Bridges, J.
(dissenting) — I dissent. As I read it, the substance of the court’s opinion is that proof of declarations made by a defendant will not support a verdict, unless it is aided by other affirmative testimony. It may be conceded that such class of evidence should be considered with great caution, yet I cannot bring myself to the belief that it is wholly insufficient. Weak and unsatisfactory as the proof in this case seems to me, I think, under all our previous holdings, it was sufficient to take the case to the jury.